Judgment, Supreme Court, New York County (James Yates, J., at suppression hearing; Edward McLaughlin, J., at jury trial and sentence), rendered September 12, 2000, convicting defendant of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5½ to 11 years, unanimously affirmed.
Defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Defendant has not established that his attorney’s failure to argue, at the suppression hearing, that the confirmatory police identification should be suppressed as the product of an unlawful seizure deprived him of a fair trial or affected the outcome of the proceedings (see People v Hobot, 84 NY2d 1021, 1024 [1995]).
Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur—Buckley, P.J., Saxe, Ellerin, Marlow and Gonzalez, JJ.